 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 344Fruehauf Trailer Services, Inc., a wholly owned sub-sidiary of Wabash National Corporation and In-ternational Association of Machinists and Aero-space Workers, District Lodge 160, AFLŒCIO, affiliated with International Association of Ma-chinists and Aerospace Workers, AFLŒCIO.  Cases 19ŒCAŒ25715 and 19ŒCAŒ26262 June 25, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On June 3, 1999, Administrative Law Judge Steven Charno delivered a bench decision in this proceeding and on June 18, 1999, he issued a decision and certification, certifying the accuracy of that portion of the transcript containing his decision, as amended, and issuing a rec-ommended remedial order.  The General Counsel and the Charging Party each filed exceptions and supporting briefs, and the Respondent filed limited cross-exceptions, a supporting brief, and briefs in response to the General Counsel™s and Charging Party™s exceptions.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order. The primary issues raised by the Respondent™s and the General Counsel™s exceptions are: (1) whether the judge erred in finding that a settlement agreement did not en-compass certain presettlement conduct; and (2) whether the judge, having found no postsettlement unfair labor practices, erred in failing to reinstate the settlement agreement that the Regional Director had set aside.  For the reasons set forth below, we reverse the judge on both issues.1 Background The Respondent, an admitted successor employer, rec-ognized the Union in April 1997 as the bargaining repre-sentative of the service and maintenance employees em-ployed at its Seattle, Washington facility.  Although the parties thereafter engaged in negotiations, they did not reach agreement on a collective-bargaining agreement. On January 23, 1998,2 the Union filed a charge in Case 19ŒCAŒ25715, alleging that the Respondent violated Section 8(a)(1) by offering employees improved wages and benefits if they decertified the Union, and violated Section 8(a)(5) by bypassing the Union and dealing di-rectly with employees.  That charge was subsequently amended on September 18, and settled by an informal settlement agreement approved by the Regional Director on October 2.  In the settlement agreement, the Respon-dent did not admit committing any unfair labor practices, but agreed to post a notice stating that it would not ﬁtell employees that the only way to get a wage increase or profit sharing is to go non-unionﬂ; that it would not ﬁtake employees to our non-union facilities to induce bargain-ing unit employees to decertify the Unionﬂ; and that it would not ﬁin any manner interfere with the exercise of the [Section 7] rights by our employees.ﬂ                                                              1 In its exceptions, the Charging Party contends that the judge erred in failing to find lead man Rick Perkins to be a supervisor.  We find no merit in this contention.       2 All dates are in 1998, unless otherwise specified. Thereafter, on November 23, a decertification petition was filed in Case 19ŒRDŒ3392.  On November 30, the Respondent notified the Union by letter that it had re-ceived the petition in Case 19ŒRDŒ3392, as well as a copy of an employee petition rejecting the Union that was signed by a majority of the unit employees.  The letter stated that the Respondent was ﬁprevented by lawﬂ from any further collective bargaining with the Union.   On December 10, the Union filed a charge in Case 19ŒCAŒ26262, alleging that the Respondent violated Section 8(a)(5) by refusing to bargain and violated Section 8(a)(1) by offering financial incentives to employees in order to encourage decertification.  The charge was sub-sequently amended on January 21 and March 31, 1999.   On March 31, 1999, the General Counsel set aside the October 2 settlement agreement and issued a consoli-dated complaint in Cases 19ŒCAŒ25715 and 19ŒCAŒ26262.  The complaint alleged that in mid-November the Respondent violated the terms of the settlement agree-ment, and Section 8(a)(1) of the Act, by offering em-ployees a wage increase if they decertified the Union.  The complaint also alleged that the Respondent commit-ted several presettlement violations of Section 8(a)(1) and (5) by promising employees benefits and dealing directly with them.  Finally, the complaint alleged that the Respondent committed a postsettlement violation of Section 8(a)(5) and (1) by withdrawing recognition from the Union and refusing to bargain. In his bench decision, the judge found that the Re-spondent did not commit any presettlement or postset-tlement violations of Section 8(a)(1).  He further found, however, that on September 18, 1998, the Respondent bypassed the Union and dealt directly with employees in violation of Section 8(a)(5) when a supervisor told an employee that the supervisor would look into the matter of providing a better medical program (the ﬁbypassingﬂ violation).  The judge rejected the Respondent™s argu-ment that this allegation of presettlement conduct should 334 NLRB No. 50  FRUEHAUF TRAILER SERVICES 345be dismissed on the ground that it was resolved by the 
settlement agreement.  The judge found instead that the 
bypassing allegation was not within the scope of the set-
tlement agreement. 
Turning to the withdrawal of recognition issue, the 
judge considered whether the single bypassing violation 
that he had found tainted the petition the Respondent 
received in which a majority 
of employees stated that 
they no longer wished to be represented by the Union.  

Concluding that no nexus had been established between 
the Respondent™s unfair labor practice and the Union™s 
loss of support, the judge concluded that the Respondent 
lawfully withdrew recognition from, and refused to bar-
gain with, the Union. 
Finally, the judge addressed the Respondent™s conten-
tion that because no postsettlement violations had been 

committed, the settlement agreement should be rein-
stated.  The judge stated that if he ﬁwere to reverse the 
Regional Director™s order there would [be] no effect, 
remedial or otherwise, on the outcome of this proceed-
ing.  I therefore find Respondent™s argument to be moot.ﬂ  
Positions of the Parties 
No exceptions were filed to the judge™s dismissal of 
the unlawful withdrawal of
 recognition and refusal-to-
bargain allegation. 
With respect to the one violation that the judge found, 
the General Counsel concedes that it predated the settle-

ment, but argues that it was excluded from the settle-
ment.  Contrary to his position at trial, the General Coun-
sel now asserts that the judge correctly found that no 
postsettlement unfair labor practices had been commit-
ted.  The General Counsel has also changed his position 
on the issue of whether the settlement agreement was 
properly set aside.  In his ex
ceptions, he contends that the 
judge, having found no postsettlement violations, should 
have reinstated the settlement agreement without making 
any findings concerning the settled unfair labor practice 
allegations. 
In its limited cross-exceptions, the Respondent argues, 
inter alia, that the judge erred by finding that the bypass-

ing allegation was not encompassed by the settlement 
agreement.  The Respondent reasserts its contention that 
the settlement agreement should be reinstated. 
Analysis 
1.  We address first the question of whether the judge 
erred in finding that the bypassing allegation was not 
within the scope of the settlement agreement.  In 
Holly-
wood Roosevelt Hotel Co
., 235 NLRB 1397 (1978), the 
Board held that ﬁa settlement agreement disposes of all 
issues involving presettlement conduct unless prior viola-
tions of the Act were unknown to the General Counsel, 
not readily discoverable by investigation, or specifically 

reserved from the settlement by the mutual understand-
ing of the parties.ﬂ  As stat
ed above, the General Counsel 
concedes that the bypassing violation that the judge 
found predated the settlement, but contends that it was 
excluded from the settlement. 
 Therefore, the issue pre-
sented is whether the settlement agreement ﬁspecifically 
reservedﬂ the right to litigate the presettlement bypassing 
allegation. 
The ﬁSCOPE OF THE AGREEMENTﬂ clause of the 
settlement agreement in Case 19ŒCAŒ25715 states: 
 This Agreement settles only the allegations in the 
above-captioned case(s), a
nd does not constitute a 
settlement of any other case(s) or matters.  It does 
not preclude persons from filing charges, the Gen-
eral Counsel from prosecuting complaints, or the 
Board and the courts from finding violations with re-
spect to matters which precede the date of the ap-
proval of this Agreement regardless of whether such 
matters are known to the General Counsel or are 
readily discoverable.  The General Counsel reserves 
the right to use the evidence obtained in the investi-
gation and prosecution of the above-captioned 
cases(s) for any relevant purpose in the litigation of 
this or any other case(s), and a judge, the Board and 
the courts may make findings of fact and/or conclu-
sions of law with respect to said evidence. 
 This language expressly stat
es that the agreement set-
tles ﬁonly the allegationsﬂ in Case 19ŒCAŒ25715 and 
would permit the General Counsel to proceed to litigate 
any case that can properly be defined as an ﬁotherﬂ case.  
See B & K Builders
, 325 NLRB 693Œ694 (1998) (con-
struing the same clause).  A
ccordingly, we must decide 
whether the bypassing allegation in question was one of 
the settled allegations of Case 19ŒCAŒ25715. 
Examination of the original charge in Case 19ŒCAŒ
25715 reveals that it specifi
cally alleged that the Re-
spondent unlawfully bypassed the Union by dealing di-
rectly with employees.  By contrast, the charge and 
amended charges filed in the 
ﬁotherﬂ case in this consoli-
dated proceeding (Case 19ŒCAŒ26262) do not allege a 
bypassing violation.  Therefore, the conclusion is ines-

capable that the bypassing allegation in the General 
Counsel™s consolidated complaint must have been based 
on the charge filed in Case 19ŒCAŒ25715.  Accordingly, 
under the plain terms of the ﬁscope of agreementﬂ clause, 
the bypassing allegation was encompassed within the 
parties™ settlement agreement.  Consequently, under 
Hol-lywood Roosevelt
, subsequent litigation of that allegation 
is barred unless the settlement agreement was properly 
set aside.  To that question we now turn.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 3462.  As set forth above, th
e judge found that no postset-
tlement unfair labor practices had been committed, and 
both the General Counsel and the Respondent are now in 
agreement with that determination.  In addition, both the 
General Counsel and the Respondent contend that the 
judge should have reinstated the October 2 settlement.  
We find merit in this joint contention.  As the Board said 

in 
Shell Ray
 Mining
, 286 NLRB 466 fn. 2 (1987), ﬁ[t]he 
judge found, and we agree, that the Respondent did not 

commit any unfair labor practices after the settlement 
agreement . . . was approved.  Under these circum-
stances, the judge should have reinstated the settlement 
agreement and dismissed the complaint in its entirety.ﬂ  
In rejecting as moot the Re
spondent™s request that the 
settlement agreement be reinstated, the judge reasoned 
that taking the requested action ﬁwould [have] no effect, 
remedial or otherwise,ﬂ on the outcome of this case, be-
cause the settlement did not encompass the bypassing 

allegation.  However, we have determined, contrary to 
the judge, that the settlement agreement did encompass 
the bypassing allegation.  Therefore, we conclude that 
issue is not moot and that reinstating the settlement 
agreement would have an effect on the outcome of this 
proceeding by barring the judge™s finding of a bypassing 

violation. 
Summary 
We have concluded, contrary to the judge, that the one 
unfair labor practice that 
he found was encompassed 
within the parties™ settlement.  We have also concluded, 
in agreement with the judge, that no postsettlement un-
fair labor practices were committed.  Under these cir-
cumstances, we shall, in 
accordance with 
Board policy, order that the settlement agreement be reinstated and the 

consolidated complaint be dismissed.  
Shell Ray Mining
, supra.  In so doing, we express no view on the merits of 
the alleged unfair labor practices predating the settle-
ment.  
Ann™s Schneider Bakery
, 259 NLRB 1151, 1160 
(1982).     
ORDER It is ordered that the settlement agreement in Case 19Œ
CAŒ25715 is reinstated.  
The complaint is dismissed. 
  Patrick Dunham, Esq., for the General Counsel.
 Dennis R. Homerin, Esq. and Brian West Easley, Esq. (Jones, 
Day, Reavis & Pogue),
 of Chicago, Illinois, for the Respon-
dent. Ted Neima, of Sacramento, California, for the Charging Party. 
DECISION AND CERTIFICATION 
STEVEN M. CHARNO, Administrative Law Judge.  This 
case was tried before me in Seattle, Washington, on June 2Œ3, 1999.  After oral argument, I i
ssued a bench decision pursuant 
to Section 102.35(a)(10) of the 
Board™s Rules and Regulations.  
Appendix A is the portion of the transcript containing my deci-
sion,1 while Appendix B (omitted 
from publication) contains 
corrections to that transcript.  In accordance with Section 
102.45 of the Board™s Rules and Re
gulations, I certify the accu-
racy of the amended transcript
 containing my decision.   
[Recommended Order omitted from publication.] 
     APPENDIX A 
270 MR. NEIMA:  I assume that means they had it here.  Yes. 
ADMINISTRATIVE LAW JUDGE CHARNO:  Yes.  That 
it one of their exhibits in their bound volumeŠ 
MR. NEIMA:  Yes. 
ADMINISTRATIVE LAW JUDGE CHARNO: Šthat they 
presented on the first day of the hearing. 
MR. NEIMA:  Okay.  Stip. 
ADMINISTRATIVE LAW JUDGE CHARNO:  All right.  I 
think the record then is clear on that point.  Any further clarifi-
cations? 
MR. EASLEY:  Not from Respondent, Your Honor. 
ADMINISTRATIVE LAW JUDGE CHARNO:  All right.   
MR. DUNHAM:  No. 
MR. NEIMA:  Nope. 
ADMINISTRATIVE LAW JUDGE CHARNO:  All right.  
Hearing none, I'll give you my decision in this case. 
Oral Decision and Findings of Fact 
ADMINISTRATIVE LAW JUDGE CHARNO: In response 
to charges timely filed by the International Association of Ma-

chinists and Aerospace Workers, Lodge 160, hereinafter the 
Union, a complaint was issued on March 31, 1999 which al-
leged that Fruehauf Trailer Se
rvices, Inc., hereinafter Respon-
dent, had violated Sections 8(a)
(1) and (5) of the National La-
bor Relations Act as amended, 
hereinafter the Act.  Respon-
dent™s answer denied the commission of any unfair labor prac-
tice. 
A conference call was held on May 28, 1999 during which 
the 271 parties argued General Counsel™s motion in limine and the Un-
ion™s motions to quash and to 
reschedule the hearing.  During 
the call the parties were warned that the case might prove to be 

an appropriate vehicle for oral 
argument and a bench decision.  
At my request, General Counsel and Respondent thereafter 
submitted legal authorities bearing on the motion in limine.   
A hearing was held before me
 in Seattle, Washington on 
June 2 and 3, 1999.  At the conclusion of evidentiary presenta-
tions, oral argument was heard. 
Respondent, which is a wholly-o
wned subsidiary of Wabash 
National Corporation, owns and operates a number of trailer 
service and repair facilities 
throughout the country, including 
one in Seattle, Washington.   
                                                          
 1 I received the record on June 17, 1999. 
 FRUEHAUF TRAILER SERVICES 347During the twelve months preceding issuance of the com-
plaint Respondent in the course
 of its business purchased and received in Washington goods and materials valued in excess of 
$50,000 from outside the state, or
 from suppliers within Wash-ington who had received such 
goods and materials from outside 
the state.   
Respondent has admitted to be, and I find is, an employer 
engaged in commerce within the meaning of the Act. 
The Union has admitted to be, and I find is, a labor organiza-
tion within the meaning of the Act. 
The following facts were admitted or stipulated: 
First, on April 16, 1997 Respondent purchased certain 
272 assets of Fruehauf Trailer Corporation, hereinafter Fruehauf, 

including a trailer sales and service facility in Seattle, Washing-
ton; Second, on April 17, 1997 Respondent offered employment 
to all of the employees previously employed by Fruehauf at the 
Seattle, Washington facility, and 
hired a majority of those indi-
viduals; Third, by a letter dated Ap
ril 29, 1997 Respondent recog-
nized the Union as the exclusive collective bargaining represen-

tative of the employees in the following appropriate unit for the 
purpose of collective bargaining:  ﬁAll service and maintenance 
employees, including lead men, 
at Respondent™s Seattle, Wash-
ington branch located at 9426 8th Avenue South, excluding 

parts room, clerical, and superv
isory employees as defined in 
the Act.ﬂ 
I therefore conclude that, based on Section 9(a) of the Act, 
the Union has been the exclusive collective bargaining repre-
sentative of the unit employees. 
A November 24, 1997 conversation between employee 
Marvin Brown, who was the Uni
on shop steward, and admitted 
supervisor Brett Meeks is alleged by General Counsel to have 
violated Section 8(a)(1) of the Act.  Brown testified that, first, 
he entered Meeks™ office and ma
y have asked the latter about 
wage increases and profit-sharing benefits enjoyed by employ-

ees at Respondent™s non-union faciliti
es; second, in response to  
273 Brown™s request for proof, Meeks suggested that Brown call 

another branch; third, when Meeks thereafter made a call to the 
comptroller of Respondent™s Portland facility, a call which 
incidentally admittedly dealt with matters not related to the 
Union, Meeks turned the phone over to Brown who inquired about the benefits available in Po
rtland.  In response to a lead-
ing question, Brown ultimately confirmed, albeit with some 
show of uncertainty, that Meeks had stated that the only way to 

secure such benefits was to be non-union. 
Given the context of this conversation, Brown™s demonstra-
bly weak memory, and his unsureness as to what was said, I do 
not find his account to be persuasive.  Accordingly, I shall rec-
ommend dismissal of the 
relevant allegation. 
In January 1998 Respondent took
 two of its Seattle employ-
ees to its Portland facility.  Meeks testified, with some signifi-
cant support from Brown, that, first, a major warrantee recall for trailer roof repairs for Puget Sound Trucking was being 
performed by Respondent™s Seattle
 and Portland facilities; sec-
ond, the Seattle facility was us
ing tools and techniques unavail-
able to Portland; and third, the two employees selected for the 

trip were highly experienced with these tools and techniques.  
Shop Steward Brown, one of the 
two selected employees, and 
Meeks disagreed as to the extent of the tool demonstration per-
formed in Portland.   
Meeks™ account contained convi
ncing detail, while Brown™s 
274 was vague and unconvincing.  I credit Meeks™ testimony that 
the two Seattle employees engage
d in at least a short demon-stration of two different tools.   
Brown further testified that while in Portland he, first, ac-
cepted an invitation to attend a 
short meeting at which profit-
sharing checks were distributed; second, the amount of the 
profit-sharing money per employee was $125 for a six-month 
period; and third, he disc
overed through questioning Respon-
dent™s Portland management th
at non-union status and the at-tendant lack of protection for probationary employees were 
obvious drawbacks. General Counsel contends that 
the two employees were sent 
to Portland in order to encourage them to decertify the Union 
by impliedly promising them be
nefits for so doing.  Respon-
dent™s choice of the Union™s shop steward to go to Portland 
makes little sense if Respondent™s intention was to secure de-
certification adherents.  Convers
ely, Respondent™s choice of 
Brown is eminently sensible if its objective was to have an 
experience employee demonstrat
e tools with which he was 
familiar.  Of greater significance is the uncontested fact that 

Respondent never promised profit-sh
aring benefits to either of 
the Seattle employees if they got rid of the Union. 
Based on all of the foregoing facts, I find that General Coun-sel™s contention is not supported by the preponderance of the 
evidence. 
275 During a September 18, 1998 conversation between em-
ployee Jim Taylor and non-supervisory lead man Rick Perkins, 
the latter convinced the former to distribute a decertification 
petition by arguing that the Union was holding up a wage in-
crease and that employees would get a 50-cent increase when 
decertification went through.  Taylor so testified with convinc-
ing detail and with several admissions damaging to the Union™s 
position. Perkins™ testimony was confused and self-
contradictory. 
For the foregoing reasons, and based strongly on the de-
meanor of both witnesses while on the stand, I credit Taylor on 
this point. General Counsel contends that Perkins™ comments and ac-
tions were attributable to Meeks because the latter was present 

during the conversation.  There appears to be no contention that 
Meeks actually took part in th
e conversation concerning wages, 
profit sharing, or decertification.  Taylor candidly admitted that 
the conversation began when he and Perkins were alone; that 
Meeks and the other lead man were
 periodically in and out of 
the office during the conversation; that he believed Meeks was 

present for some of the discussion;
 and that he could not recall, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 348but thought Meeks was present during the discussion of pay.  
Taylor™s account is simply too te
ntative and unsure to constitute 
probative evidence. 
Taylor also testified without controversion that he told 
Meeks on September 18, 1998 that
 Respondent should offer a  
276 better medical program
, to which Meeks replied he would look 
into the matter.  These comments took place at a time when 
Taylor had repeated made hi
s personal dissatisfaction with 
Respondent™s health plan known to the company™s manage-
ment.  There is no evidence that any other employee was aware 
of Meeks™ comment. 
Based on the foregoing facts I conclude that Respondent by-
passed the Union in violation of Section 8(a)(5) of the Act. 
During oral argument earlier today the Union raised for the 
first time an argument that Perkins was one of Respondent™s 
supervisors.  This contention must
 be rejected for two reasons:  
first, it would be a denial of 
Respondent™s right to due process 
to raise the matter only after the evidentiary record was closed 
and no chance to defend had been presented; second, the record 
does not support the Union™s contention Perkins was shown to 
have the same authority over em
ployees as the other lead men 
whom the Union admits were bargaining unit employees. 
Employee Richard Kimberlin testified that he had a conver-
sation with Meeks at a point in time very close to the Septem-
ber 18, 1998 circulation of the decertification petition.  During 
this conversation Meeks commented to the effect that non-
union employees could receive a 
50-cent raise and profit shar-
ing.  Kimberlin was unsure of many of the details surrounding 

this conversation, although he admitted that his questioning 
may have elicited Meeks™ comment.  Kimberlin™s  
277 February 1999 affidavit contains no mention of such a com-
ment by Meeks.  Meeks did not recall having such a conversa-
tion, but generally denied ever 
having made such a statement. 
While my observation of the witnesses™ demeanor requires 
me to credit Kimberlin over Meeks on the fact that such a con-
versation took place, Kimberlin™
s testimony does not foreclose 
the possibility that Meeks mention of the existence of differing 
wages and benefits at the Res
pondent™s non-union facilities was 
made in response to Kimberlin™s query.  See 
Fabric Ware-house, 294 NLRB 189 (1989).  I therefore find that the prepon-
derance of probative evidence has 
not be shown to establish a violation of the Act. 
The record contains no probative evidence in support of the 
complaint allegation that Meeks suggested in mid-November 
1998 that employees might receive wage increases if they got 
rid of the Union.  I therefore reaffirm my earlier dismissal of 
that allegation. 
On November 23, 1998 Perkins filed a decertification peti-
tion in Case 19ŒRDŒ3392 with an appended showing of interest 
signed by twenty of the twenty-four unit employees.  On No-
vember 30th counsel for Respondent wrote a letter to the Union 
which referenced receipt of a pe
tition signed by a majority of 
the unit employees as evidence of the Union™s lack of majority 
support.  Explicitly as a conseque
nce of this perceived lack of 
majority, the letter refused 
to further participate in 
278 collective bargaining with the Uni
on, canceled future contract 
negotiating sessions, and refused to respond to the Unions in-
formation requests. 
General Counsel argues that this letter constituted an unlaw-
ful refusal to bargain and an impl
icit withdrawal of recognition.  
Respondent demurs.  I conclude 
that Respondent has not been 
shown to have withdrawn all of the elements of recognition, but that its letter clearly constitu
tes an ongoing refusal to bargain 
with the Union.  The remaining question for decision in this 
case is whether Respondent was justified in so doing. 
When Respondent recognized the Union subsequent to pur-
chasing Fruehauf™s assets and hi
ring a majority of its predeces-
sor™s employees, the Union was 
entitled to a presumption of 
majority support.  Respondent ca
n rebut this presumption and 
withdraw recognition or refuse to bargain if it can establish 
either that the Union did not, in fact, enjoy majority support, or 
that Respondent had a good-faith doubt founded on a sufficient 
objective basis of the Union™s lack of majority support.  The 
record contains probative evidence that Respondent had an 
objective basis for good-faith doubt that the Union no longer 

possessed majority status in the form of ﬁa copy of a petition, 
signed by a majority of employee
s in the bargaining unit, stat-
ing that the employees no longer want [the] Union to represent 
them.ﬂ   See 
Master Slack  Corp.
, 271 NLRB 78, 81, 85 
279 (1984). The Board, however, has long held that an employer is not 
free to withdraw recognition from a union while there are pend-
ing unfair labor practices which are unremedied.  At the same 
time, the Board has found that not every unfair labor practice 
will be of the character that taints the employer™s withdrawal of 
recognition or refusal to bargain.  As the Board stated in 
Lee 
Lumber & Building Material Corp
., 322 NLRB 175 (1996), ﬁIn 
cases involving unfair labor practices other than a general re-
fusal to recognize and bargain, there must specific proof of a 
causal relationship between the unfair labor practice and the 
ensuing events indicating a loss of support.ﬂ 
The case before me involve
s a single bypassing violation 
consisting of a single comment 
to a single employee with no 
evidence that any other bargaining unit employee ever learned 

of the comment.  This is not the 
type of refusal to bargain found 
to have a ﬁsignificant continuing detrimental impact on em-
ployees, causing them to become disaffected from the Unionﬂ 
which was discussed in Lee Lumber & Building Material 
Corp., supra.  Accordingly, it must be determined whether there 
is specific proof that the violation found herein caused a major-

ity of bargaining unit employees to sign the decertification 
petition.  There is no such proof in the record. 
Accordingly, I find that a nexus between Respondent™s un-
fair labor practice and the Union™s loss of support has not 
280 been demonstrated.  See 
Quazite Corp., 323 NLRB 511 (1997).  
I therefore conclude that Respondent™s reliance on the fact that 
 FRUEHAUF TRAILER SERVICES 349a majority of its employees no longer wished to be represented 
by the Union was not tainted by the unfair labor practice found 
herein.  Based on the foregoing I further conclude that Respon-
dent lawfully suspended ba
rgaining on November 30, 1998. 
Finally we reach Respondent™s argument that because there 
has been no demonstration of an unfair labor practice postdat-
ing the settlement agreement 
in Case 19ŒCAŒ25715, the Re-
gional Director™s order setting aside that agreement should be 
reversed and the settlement agreement reinstated.  See 
United States Gypsum, 284 NLRB 4 (1987).   
The January 23, 1998 charge 
and the September 18, 1998 
amended charge in 19ŒCAŒ25715 appear to encompass all of 
the violations of Section 8(a)(1
) alleged to have occurred prior 
to the execution of the settlement agreement by the parties on 
September 15, 1998, but those ch
arges make no reference to the 
8(a)(5) bypassing violation found herein.  Accordingly, if I 
were to reverse the Regional Di
rector™s order there would no 
effect, remedial or othe
rwise, on the outcome of this hearing.  I 
therefore find Respondent™s argument to be moot. 
An appropriate order will issue upon my receipt of the tran-
script. 
Any questions? 
MR. DUNHAM:  Nope. 
 